                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK MCKAY,
    Plaintiff,

          v.                                         CIVIL ACTION NO. 18-CV-5616

SHARIF N. ABAZA ,
     Defendant.

                                        MEMORANDUM

PRATTER,J.                                                             JANUARY      ~2019
          Prose Plaintiff Mark McKay, a State inmate currently incarcerated at SCI Rockview, has

filed this civil action pursuant to 42 U.S.C. § 1983 against Sharif N. Abaza, an attorney who

represented Mr. McKay during his state criminal proceedings. (ECF No. 2.) Mr. McKay has

also filed a Motion for Leave to Proceed In Forma Pauperis. (ECF No. 1.) For the following

reasons, the Court will grant Mr. McKay leave to proceed in forma pauperis and dismiss his

Complaint.

I.        FACTS

          Public dockets reflect that in 2016, Mr. McKay was charged with several drug-related

offenses in Bucks County. Commonwealth v. McKay, Docket No. CP-09-CR-0008249-2016

(Bucks Cty. Common Pleas). On June 6, 2017, Mr. McKay pled guilty to several of the charges

and was sentenced to a term of incarceration. Id. Sharif N. Abaza was appointed to represent

Mr. McKay in these proceedings. Id.

          Mr. McKay has now filed suit against Mr. Abaza, alleging that Mr. Abaza has violated

his Sixth Amendment right to have effective assistance of counsel. (Compl. at 5.) 1 Mr. McKay


1
     The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
alleges that Mr. Abaza '"never once looked at [his] discovery and forced [him 1to take a plea."

(Id. at 6.) According to Mr. McKay, if Mr. Abaza had looked at the discovery "he would [have]

noticed [there was] no search warrant and [that Mr. McKay's] 4th and 14th Amendment[ rights

had been] violated." (Id.) A,; relief, Mr. McKay seeks $750,000.00 and a new trial. (Id. at 7.)

II.    STANDARDOFREVIEW

       The Court will grant Mr. McKay leave to proceed in forma pauperis because it appears

that he is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C.

§ l 915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim.

Whether a complaint fails to state a claim under § 1915(e )(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)( 6 ), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "'sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. The Court may also consider

matters of public record. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

Because Mr. McKay is proceeding prose, the Court construes his allegations liberally. Higgs v.

Att 'y Gen., 655 F.3d 333, 339 (3d Cir. 2011 ).

Ill.    DISCUSSION

        "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

Mr. McKay cannot maintain his constitutional claims against his attorney Mr. Abaza, however,


2
  However, because Mr. McKay is a prisoner, he will be obligated to pay the $350.00 filing fee
in installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).

                                                   2
because Mr. Abaza is not a state actor for purposes of§ 1983. See Polk Cty. v. Dodson, 454 U.S.

312, 325 ( 1981) ("[A] public defender does not act under color of state law when performing a

lawyer's traditional functions as counsel to a defendant in a criminal proceeding.") (footnote

omitted); Clark v. Punshon, 516 F. App'x 97, 99 (3d Cir. 2013) (per curiam) (noting that a court-

appointed attorney is not a state actor for purposes of§ 1983). Thus, the Court must dismiss Mr.

McKay's Complaint for failure to state a claim.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Mr. McKay leave to proceed in forma

pauperis and dismiss his Complaint with prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for

failure to state a claim. Mr. McKay will not be permitted to file an amended complaint, because

amendment would be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir.

2002). An appropriate Order follows.

                                             BY THE COURT:




                                                  3
